Order of March 7, 1960 unanimously modified on the law, on the facts and in the exercise of discretion to the extent of striking therefrom the words “ granted to the extent of striking out items 2(c), 2(d), 2(e), and 2(f) ”, and inserting the words “ denied except as hereinafter indicated.” Further, the last sentence of said order is modified, as aforesaid, to the extent of striking therefrom all enumerated items except item “9(a) ”, and the order as so modified is otherwise affirmed, with $10 costs and disbursements to the appellant. The particulars demanded will serve to narrow the issues and limit the proof offered at the trial. Settle order. Concur — Breitel, J. P., Rabin, M. M. Frank, Stevens and Bastow, JJ.